CCA 37681. On consideration of Appellee’s brief and its January 15, 2014, letter to the Clerk, filed under Rule 36A, Rules of Practice and Procedure, we find that they insufficiently address the assigned issue and Appellant’s argument. When counsel submits an insufficient brief, an appellate court can and should require re-briefing. See Passmore v. Estell, 607 F.2d 662, 664 (5th Cir. 1979), cert. denied 446 U.S. 937 (1980). As noted in Entsminger v. Iowa, 386 U.S. 748, 751-52 (1967), both the appellate court and counsel share in the responsibility to provide complete and effective appellate review. Accordingly, it is ordered that, on or before January 23, 2014, Appellee will file a supplemental brief fully addressing the assigned issue and Appellant’s arguments. No extensions of time to file will be granted.